DETAILED ACTION
This office action is in response to application 16/468,738, filed on 06/12/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because it is the cover page of WIPO Document WO 2018/111219 instead of an abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9,
The claim is dependent upon a method, but recites an “alert system” which is not a step of a method. Examiner recommends amending the claim to recite “generating 
The claim recites “a driver”. This should read “the driver”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim recites “the controller”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stahlin et al. (US 20130218415), hereinafter Stahlin.

Regarding claim 1, Stahlin discloses a method comprising:
receiving, at a controller, inputs from one or more sensors mounted to a vehicle (see at least Stahlin Fig. 3; P. [0051]: “FIG. 3 shows an exemplary embodiment of the system according to the invention.  Vehicle safety control device 301 is connected to steering intervention means 302 and braking intervention means 303.  Via the connections, vehicle safety control device 301 can perform steering and/or braking interventions.  Vehicle safety control device 301 is also connected to environment detection means 304 and vehicle-to-X communication means 305.  These connections are used for transmitting environmental situation data to vehicle safety control device 301.  In this exemplary embodiment, the environment detection means 304 comprise lidar sensor 306, camera sensor 307, radar sensor 308 and laser sensor 309.  The vehicle-to-X communication means 305 comprise WLAN communication means 310, ISM communication means 311, infrared communication means 312 and mobile radio communication means 313.”);
(see at least Stahlin P. [0050]: “The laser sensor detects within 300 ms that vehicle 206 is decelerating severely.  The vehicle safety control device thus classifies the risk of collision as validated and conducts a second intervention in the vehicle braking means without first having performed the first intervention.  At the same time, a warning is output to the driver.”); and
providing, responsive to determining that a steering change is needed, a steering change recommendation to a driver of the vehicle via a physical rotation of the vehicle steering wheel in a recommended direction (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.”).

	Regarding claim 2, Stahlin discloses the method of claim 1.
	Stahlin further discloses wherein the physical rotation of the steering wheel is in a counterclockwise direction if the steering change includes a turn to the left (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.” *Examiner notes that it is an inherent property of vehicle steering wheels that turning the vehicle to the left requires turning the steering wheel in a counterclockwise direction.).

Regarding claim 3, Stahlin discloses the method of claim 1.
	Stahlin further discloses wherein the physical rotation of the steering wheel is in a clockwise direction if the steering change includes a turn to the right (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.” *Examiner notes that it is an inherent property of vehicle steering wheels that turning the vehicle to the right requires turning the steering wheel in a clockwise direction.).

Regarding claim 15, Stahlin discloses an apparatus comprising:
(see at least Stahlin Fig. 3; P. [0051]: “FIG. 3 shows an exemplary embodiment of the system according to the invention.  Vehicle safety control device 301 is connected to steering intervention means 302 and braking intervention means 303.  Via the connections, vehicle safety control device 301 can perform steering and/or braking interventions.  Vehicle safety control device 301 is also connected to environment detection means 304 and vehicle-to-X communication means 305.  These connections are used for transmitting environmental situation data to vehicle safety control device 301.  In this exemplary embodiment, the environment detection means 304 comprise lidar sensor 306, camera sensor 307, radar sensor 308 and laser sensor 309.  The vehicle-to-X communication means 305 comprise WLAN communication means 310, ISM communication means 311, infrared communication means 312 and mobile radio communication means 313.”); and
a processing system configured to receive one or more inputs from the plurality of sensors (see at least Stahlin Fig. 3; P. [0051] as above), 
wherein the processing system is further configured to process the one or more inputs to determine whether a steering change is needed and accordingly provide a steering change recommendation to a driver of the vehicle via a physical rotation of the vehicle steering wheel in a recommended direction (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.”).

Regarding claim 16, Stahlin discloses the apparatus of claim 15.
	Stahlin further discloses wherein the physical rotation of the steering wheel is in a counterclockwise direction if the steering change includes a turn to the left (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.” *Examiner notes that it is an inherent property of vehicle steering wheels that turning the vehicle to the left requires turning the steering wheel in a counterclockwise direction.).

Regarding claim 17, Stahlin discloses the apparatus of claim 15.
	Stahlin further discloses wherein the physical rotation of the steering wheel is in a clockwise direction if the steering change includes a turn to the right (see at least Stahlin P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”; P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is … an addition of angle to the steering angle. … An addition of angle supports a steering process of the driver in that an enlarged steering movement of the steered vehicle wheels corresponds to a slight steering movement at the steering wheel.” *Examiner notes that it is an inherent property of vehicle steering wheels that turning the vehicle to the right requires turning the steering wheel in a clockwise direction.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin et al. (US 20130218415), hereinafter Stahlin, in view of Nelson (US 20150307022), hereinafter Nelson.

	Regarding claim 4, Stahlin discloses the method of claim 1.
	Stahlin does not explicitly teach further comprising providing a steering cue to turn left by generating a vibration in a left portion of the steering wheel.
	In the same field of endeavor, Nelson teaches further comprising providing a steering cue to turn left by generating a vibration in a left portion of the steering wheel (see at least Nelson P. [0014]: “Likewise, collected data 115 could indicate that a vehicle 101 was in danger of colliding with another object, e.g., a second vehicle, whereupon the module 106 could determine to provide different haptic output via the devices 108, e.g., longer and/or strong vibrations to warn of a possible collision.  As mentioned above, a location of haptic output on the steering wheel 103 may be determined by a location of a driver's hand or hands on the steering wheel 103.  Further, a location of haptic output may be determined by the nature of an alert, e.g., if the vehicle 101 was in danger of colliding with an object to the left of the vehicle 101, then a haptic device or devices on a left side of the steering wheel 103 could be actuated.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering-wheel-based steering change recommendation method of (Nelson P. [0014]).

	Regarding claim 5, Stahlin discloses the method of claim 1.
	Stahlin does not explicitly teach further comprising providing a steering cue to turn right by generating a vibration in a right portion of the steering wheel.
	In the same field of endeavor, Nelson teaches further comprising providing a steering cue to turn right by generating a vibration in a right portion of the steering wheel (see at least Nelson Fig. 2, #107; P. [0014]: “Likewise, collected data 115 could indicate that a vehicle 101 was in danger of colliding with another object, e.g., a second vehicle, whereupon the module 106 could determine to provide different haptic output via the devices 108, e.g., longer and/or strong vibrations to warn of a possible collision.  As mentioned above, a location of haptic output on the steering wheel 103 may be determined by a location of a driver's hand or hands on the steering wheel 103.  Further, a location of haptic output may be determined by the nature of an alert, e.g., if the vehicle 101 was in danger of colliding with an object to the left of the vehicle 101, then a haptic device or devices on a left side of the steering wheel 103 could be actuated.” *Examiner notes that Fig. 2 clearly illustrates haptic feedback devices around the entire circumference of the steering wheel 103 and it would be obvious to one of ordinary skill in the art that if the collision hazard was to the right of the host vehicle, the haptic device or devices on the right side of the steering wheel would be actuated instead of those on the left side.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering-wheel-based steering change recommendation method of Stahlin with the steering-wheel-based vibration of Nelson in order to warn a driver of a possible collision (Nelson P. [0014]).

Regarding claim 18, Stahlin discloses the apparatus of claim 15.
	Stahlin does not explicitly teach wherein the processing system is further configured to generate a steering cue to turn left by generating a vibration in a left portion of the steering wheel.
	In the same field of endeavor, Nelson teaches wherein the processing system is further configured to generate a steering cue to turn left by generating a vibration in a left portion of the steering wheel (see at least Nelson P. [0014]: “Likewise, collected data 115 could indicate that a vehicle 101 was in danger of colliding with another object, e.g., a second vehicle, whereupon the module 106 could determine to provide different haptic output via the devices 108, e.g., longer and/or strong vibrations to warn of a possible collision.  As mentioned above, a location of haptic output on the steering wheel 103 may be determined by a location of a driver's hand or hands on the steering wheel 103.  Further, a location of haptic output may be determined by the nature of an alert, e.g., if the vehicle 101 was in danger of colliding with an object to the left of the vehicle 101, then a haptic device or devices on a left side of the steering wheel 103 could be actuated.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering-wheel-based steering change recommendation method of Stahlin with the steering-wheel-based vibration of Nelson in order to warn a driver of a possible collision (Nelson P. [0014]).

	Regarding claim 19, Stahlin discloses the apparatus of claim 15.
	Stahlin does not explicitly teach wherein the processing system is further configured to generate a steering cue to turn right by generating a vibration in a right portion of the steering wheel.
	In the same field of endeavor, Nelson teaches wherein the processing system is further configured to generate a steering cue to turn right by generating a vibration in a right portion of the (see at least Nelson P. [0014]: “Likewise, collected data 115 could indicate that a vehicle 101 was in danger of colliding with another object, e.g., a second vehicle, whereupon the module 106 could determine to provide different haptic output via the devices 108, e.g., longer and/or strong vibrations to warn of a possible collision.  As mentioned above, a location of haptic output on the steering wheel 103 may be determined by a location of a driver's hand or hands on the steering wheel 103.  Further, a location of haptic output may be determined by the nature of an alert, e.g., if the vehicle 101 was in danger of colliding with an object to the left of the vehicle 101, then a haptic device or devices on a left side of the steering wheel 103 could be actuated.” *Examiner notes that Fig. 2 clearly illustrates haptic feedback devices around the entire circumference of the steering wheel 103 and it would be obvious to one of ordinary skill in the art that if the collision hazard was to the right of the host vehicle, the haptic device or devices on the right side of the steering wheel would be actuated instead of those on the left side.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering-wheel-based steering change recommendation method of Stahlin with the steering-wheel-based vibration of Nelson in order to warn a driver of a possible collision (Nelson P. [0014]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin et al. (US 20130218415), hereinafter Stahlin.

	Regarding claim 6, Stahlin discloses the method of claim 1.
	Stahlin does not verbatim disclose wherein a greater steering wheel movement is allowed by the controller in response to a steering change recommendation, as compared to the steering wheel movement allowed in the absence of any steering change recommendations, and wherein the greater 
	However, Stahlin renders obvious wherein a greater steering wheel movement is allowed by the controller in response to a steering change recommendation, as compared to the steering wheel movement allowed in the absence of any steering change recommendations, and wherein the greater steering wheel movement is allowed to facilitate the implementation of the recommended steering change (see at least Stahlin P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is an addition of torque to the steering torque and/or an addition of angle to the steering angle.  The driver thus always retains control over the vehicle control and thus the full responsibility.  An addition of torque acts in the form of an additional torque at the steering wheel of the vehicle which is perceived by the driver as a recommendation for adapting the steering angle.” *Examiner interprets that an increase in steering wheel torque to facilitate an increase in steering wheel angle as part of a recommendation to a driver would effect an increase in the allowed movement of the steering wheel by the controller since it would result in a greater steering angle change than the driver would otherwise create themselves.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of providing an additional torque to allow for a greater steering wheel movement in response to a steering wheel change recommendation as taught by Stahlin in the steering change recommendation method also taught by Stahlin in order to increase the likelihood of effecting a recommended steering change with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Stahlin discloses the apparatus of claim 15.

	However, Stahlin renders obvious wherein a greater steering wheel movement is allowed by the controller in response to a steering change recommendation, as compared to the steering wheel movement allowed in the absence of any steering change recommendations, and wherein the greater steering wheel movement is allowed to facilitate the implementation of the recommended steering change (see at least Stahlin P. [0022]: “In a further preferred embodiment of the invention, it is provided that the steering intervention is an addition of torque to the steering torque and/or an addition of angle to the steering angle.  The driver thus always retains control over the vehicle control and thus the full responsibility.  An addition of torque acts in the form of an additional torque at the steering wheel of the vehicle which is perceived by the driver as a recommendation for adapting the steering angle.” *Examiner interprets that an increase in steering wheel torque to facilitate an increase in steering wheel angle as part of a recommendation to a driver would effect an increase in the allowed movement of the steering wheel by the controller since it would result in a greater steering angle change than the driver would otherwise create themselves.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of providing an additional torque to allow for a greater steering wheel movement in response to a steering wheel change recommendation as taught by Stahlin in the steering change recommendation method also taught by Stahlin in order to increase the likelihood of effecting a recommended steering change with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin et al. (US 20130218415), hereinafter Stahlin, in view of Gautama et al. (US 20160084661), hereinafter Gautama.

Regarding claim 9, Stahlin discloses the method of claim 1.
Stahlin does not explicitly teach further including a situational awareness alert system implemented by the controller, based on inputs from the one or more sensors, wherein the situational awareness system alerts a driver of the vehicle about objects in the vicinity of the vehicle via vibrations generated in different portions of a driver's seat.
In the same field of endeavor, Gautama teaches further including a situational awareness alert system implemented by the controller, based on inputs from the one or more sensors, wherein the situational awareness system alerts a driver of the vehicle about objects in the vicinity of the vehicle via vibrations generated in different portions of a driver's seat (see at least Gautama P. [0019]: “Turning now to exterior sensors 40-44, the vehicle 10 may be equipped with any number of different sensors or other components for sensing and evaluating surrounding objects and conditions exterior to the vehicle, such as nearby target vehicles, stationary roadside objects like guardrails, weather conditions, etc. According to the exemplary embodiment shown in FIG. 1, the performance driving system 12 includes a forward target sensor 40 and a rearward target sensor 42, but it could include additional sensors for monitoring areas on the side of the vehicle 10 as well.  Target vehicle sensors 40 and 42 may generate target vehicle signals and/or other data that is representative of the size, nature, position, velocity and/or acceleration of one or more nearby objects, like target vehicles in adjacent lanes.”; P. [0030]: “The audible alert unit 74 and haptic alert unit 76 are also optional components within the performance driving system and can be used to further provide the driver with driving recommendations, alerts and/or other information. … The haptic alert unit 76 can provide haptic or tactile feedback through interior components of the vehicle, such as the … driver seat. … A haptic response on the left side of the driver's seat could be used when the driver begins to edge outside the ideal path to the left, while a haptic response on the right side of the seat could indicate deviation on the right side of the ideal path.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering change recommendation of Stahlin with the seat-based situational awareness based on vehicle sensor of Gautama in order to keep a driver on a recommended path and therefore reduce the likelihood of accidents or collisions (Gautama P. [0030]).

Regarding claims 10-13, Stahlin teaches the method of claim 9.
Stahlin does not explicitly teach wherein an alert associated with an object at the rear, right, left or front of the vehicle is associated with a vibration generated in a corresponding portion of the driver's seat.
In the same field of endeavor, Gautama renders obvious wherein an alert associated with an object at the rear, right, left or front of the vehicle is associated with a vibration generated in a corresponding portion of the driver's seat (see at least Gautama P. [0019]: “Turning now to exterior sensors 40-44, the vehicle 10 may be equipped with any number of different sensors or other components for sensing and evaluating surrounding objects and conditions exterior to the vehicle, such as nearby target vehicles, stationary roadside objects like guardrails, weather conditions, etc. According to the exemplary embodiment shown in FIG. 1, the performance driving system 12 includes a forward target sensor 40 and a rearward target sensor 42, but it could include additional sensors for monitoring areas on the side of the vehicle 10 as well.  Target vehicle sensors 40 and 42 may generate target vehicle signals and/or other data that is representative of the size, nature, position, velocity and/or acceleration of one or more nearby objects, like target vehicles in adjacent lanes.”; P. [0030]: “ A haptic response on the left side of the driver's seat could be used when the driver begins to edge outside the ideal path to the left, while a haptic response on the right side of the seat could indicate deviation on the right side of the ideal path.” *Examiner notes that while Gautama does not explicitly recite generating an alert associated with an object to the front, right, left, or rear of the vehicle by vibrating a corresponding portion of the driver’s seat, Gautama discloses sensors for detecting vehicles in front, to the rear, and to the sides of the host vehicle. Gautama further discloses generating seat-based haptic feedback based on a deviation from an ideal path on a particular side of the vehicle by vibrating a corresponding portion of the seat. Examiner interprets that a typical ideal path for a vehicle is one that does not collide with other vehicles, and that it would be obvious to one of ordinary skill in the art to combine the other vehicle detection for generating an ideal path, and to use the variously positioned seat-based vibration of Gautama in order to warn a driver based on the location of objects which render a driving path to be non-ideal, including for objects around the host vehicle.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the steering change recommendation of Stahlin with the seat-based situational awareness based on vehicle sensor of Gautama in order to keep a driver on a recommended path and therefore reduce the likelihood of accidents or collisions (Gautama P. [0030]).

Regarding claim 14, Stahlin teaches the method of claim 9.
	Stahlin further teaches wherein the situational awareness alert system is used to generate steering change recommendations to help guide the driver of the vehicle away from a potentially dangerous situation (see at least Stahlin P. [0008]: “It is the object of the present invention, therefore, for avoiding a reaction delay time, in the case of detection of an environmental situation exhibiting a risk of collision, without validation of the environmental situation, to immediately perform an intervention in the vehicle control without creating a hazard for the surrounding traffic, as a result.”; P. [0021]: “It is also preferred that the second intervention in the vehicle control is carried out adapted to the validated environmental situation exhibiting the risk of collision.  This results in the advantage that the intensity of the intervention is carried out graduated to the respective requirements.  Since a strong intervention can create a hazard for the surrounding traffic, this hazard can thus be limited advantageously to a minimum absolutely necessary for avoiding an accident.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662